 Case 1:18-cr-00457-AMD Document 62 Filed 06/18/19 Page 1 of 1 PageID #: 495
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DKK                                                271 Cadman Plaza East
F. #2017R05903                                     Brooklyn, New York 11201

By ECF                                             June 18, 2019

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:      United States v. Huawei Technologies Co., Ltd., et al.
                       Criminal Docket No. 18-00457 (AMD)

Dear Judge Donnelly:

     Pursuant to the Court’s June 18, 2019, order, the government respectfully submits an
amended, redacted version of the government’s Motion to Disqualify James M. Cole, Esq.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District of New York

                                            By:          /s/ David K. Kessler
                                                   Alexander A. Solomon
                                                   Julia Nestor
                                                   David K. Kessler
                                                   Kaitlin T. Farrell
                                                   Sarah M. Evans
                                                   Assistant U.S. Attorneys

 DEBORAH L. CONNOR                                 JAY I. BRATT
 Chief                                             Chief
 Money Laundering and Asset Recovery               Counterintelligence and Export Control
 Section                                           Section
 Criminal Division                                 National Security Division
 U.S. Department of Justice                        U.S. Department of Justice

 Laura M. Billings                                 Thea D. R. Kendler
 Christian J. Nauvel                               David Lim
 Trial Attorneys                                   Trial Attorneys
                                               1
